Case 1:20-cv-21993-MGC Document 6 Entered on FLSD Docket 05/26/2020 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                CASE NO: 0:20-CV-21993-MGC

 MARVELI RAYO,
                       Plaintiff,

 Vs.

 I.C. SYSTEM, INC., &
 MD NOW MEDICAL CENTERS, INC.
                    Defendants.
 __________________________________________/

                            NOTICE OF APPEARANCE ON BEHALF OF
                              MD NOW MEDICAL CENTERS, INC.

        The undersigned attorney files this Notice of Appearance on behalf of Defendant MD

 NOW MEDICAL CENTERS, INC.                As such, all communications, pleadings, and filings

 regarding this present action should be directed to the undersigned attorney.

                                            CONSENT

        The undersigned hereby acknowledges that we have read this form and consent to the

 appearance of and representation by Randy M. Goldberg, Esquire of the Florida Heath Care Law

 Firm, as our attorney in the above captioned matter.


 By: ___________________________________
 Keith Gordon, as Chief Executive Officer of
 MD NOW MEDICAL CENTERS, INC.

                             CERTIFICATIONS BY ATTORNEY

        I hereby certify that this appearance is in conformity with the requirements of Local

 General Rule 11.1 and the Special Rules Governing the Admission and Practice of Attorneys.



                                                 1
Case 1:20-cv-21993-MGC Document 6 Entered on FLSD Docket 05/26/2020 Page 2 of 2



         I hereby certify that a copy of this pleading which was filed with the Clerk of the Court

 was provided to the Plaintiff’s attorneys: Jibrael S. Hindi, Esquire, jibrael@jibraellaw.com, &

 Thomas J. Patti, Esquire, tom@jibraellaw.com, 110 SE 6th Street, #1744, Ft. Lauderdale, FL

 33301; Paul A. Herman, Esquire, paul@consumeradvocatelaw.com, 4801 Linton Blvd, #11A-

 560, Delray Beach, FL 33445; Joel A. Brown, Esquire, Joel.brown@friedmanandbrown.com,

 3323 NW 55th Street, Ft. Lauderdale, FL 33309; via the Court’s ECM/ECF Portal on May 26,

 2020.

                                              /s/ RANDY M. GOLDBERG, ESQUIRE
                                              Florida Healthcare Law Firm
                                              151 NW 1st Avenue
                                              Delray Beach, FL 33444
                                              754-224-0867
                                              FBN: 045187
                                              randy@randygoldberglaw.com
                                              randymgoldberg@gmail.com




                                                 2
